This action was brought by plaintiffs to enforce the rescission of a contract made for the purchase of real property. It was alleged in the complaint that the consent of plaintiffs to the execution of the contract was obtained by means of false and fraudulent representations and pretenses. Findings and judgment were against the defendants, and from the judgment the defendant Anna Sievert has appealed. The only point relied upon by appellant is stated by her counsel in his brief as follows: "There is no finding that the misrepresentations were material, or that the consent of plaintiffs would not have been given had such representations not been made. . . . It is the contention of appellant that inasmuch as there is no finding in terms or in substance that the consent of plaintiffs would not have been given had it not been for the representations, the representations found cannot under the law of this state be held material. In short, that in order to recover the plaintiffs must allege and prove, and the court must find, that the consent of the plaintiffs to the contract in question would not have been given had it not been for the misrepresentations."
We do not agree with the construction given to the findings of the trial court by appellant's counsel. The court did find that the plaintiffs believed and relied upon the false representations, and that induced solely thereby they gave their consent to the contract. It was not necessary that the findings in terms should recite that the consent of plaintiffs would not have been given had the false representations not been made; a finding that the plaintiffs were induced solely by reason of the false representations to execute or make the contract is an equivalent statement of the ultimate fact, and altogether sufficient.
The judgment is affirmed.
Allen, P. J., and Shaw, J., concurred. *Page 726